Citation Nr: 0310143	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  99-21 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for sickle cell disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1979 to 
December 1982.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina which assigned a 20 percent 
evaluation to the sickle cell disease.  The veteran expressed 
disagreement with the disability evaluation.  



REMAND

During the pendency of this appeal, effective February 22, 
2002, the Board was granted authority to undertake additional 
development with respect to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, as well 
as to appeals pending at the Board, the United States Court 
of Appeals for Veterans Claims, or the United States Court of 
Appeals for the Federal Circuit.  This authority was granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); codified at 
38 C.F.R. § 19.9 (a)(2) (2002).  As a result of this newly 
enacted regulation, the Board was permitted to accept or 
obtain evidence not considered by the RO when the RO decided 
the claim being appealed and consider that evidence in making 
its decision without referring that evidence to the RO for 
initial consideration or obtaining the appellant's waiver.  
See 38 C.F.R. § 19.9 (a)(2) (2002).  

In December 2002 and April 2003, the Board developed the 
issue on appeal pursuant to 38 C.F.R. § 19.9 (a)(2) (2002).  
A March 2003 VA examination report and an April 2003 addendum 
to the VA examination report were obtained and associated 
with the claims folder.  

After the Board conducted the development in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003) held 
that 38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, in accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 
2003), the Board must remand the additional evidence to the 
RO for initial consideration pursuant to 38 U.S.C. § 7104(a).  

Accordingly, this case is remanded for the following action: 

The RO should review the additional 
evidence and readjudicate the claim for 
entitlement to a disability evaluation in 
excess of 20 percent for sickle cell 
anemia.  If all the desired benefits are 
not granted, an appropriate supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
They should be afforded an opportunity to 
respond to the supplemental statement of 
the case before the claims folder is 
returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(CONTINUED ON NEXT PAGE)

   



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




